DETAILED ACTION
This action is in response to the initial claims filed 3/1/2021.  Claims 1-20 are pending.  Independent claims 1, 8 and 15, and corresponding dependent claims are directed towards a method, non-transitory computer-readable medium and system for establishing trust between two devices for secure peer-to-peer communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because:	Fig. 1 “PUBLIC KEY A 124” should be “PUBLIC KEY A 114” per [022];	Fig. 2 item 240 should read “ENCRYPT THE ENCRYPTION KEY USING THE SECOND PUBLIC KEY” per [031]; and	Fig. 3 item 360 should read “DECRYPT THE ENCRYPTED HASH USING THE FIRST PUBLIC KEY” per [044].	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:	[029] l. 5 “verify that they have the same digital certificate authority” as the two devices are not verifying that their certificates are the same; and	[038] l. 4 “verify that they have the same digital certificate authority” as the two devices are not verifying that their certificates are the same. 	Appropriate correction is required.
Claim Objections
Claims 1, 5, 8, 12, 15 and 19 are objected to because of the following informalities, shown with suggested amendments:	Claim 1 l. 10, Claim 8 l. 11 and Claim 15 l. 14 “an encrypted hash of the the decrypted encryption key” for grammar.	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneier, Bruce “Applied Cryptography : Protocols, Algorithms and Source Code in C. Wiley”, 2015, hereinafter referred to as Schneier.

As to claims 1, 8 and 15, Schneier discloses a method (Schneier pg. 60 last ¶ - pg. 61 ¶ 1 using public-key cryptography for secure distribution of a key), a non-transitory, computer-readable medium (Schneier pg. 22 ¶7 software run on operating system in a computer) and system (Schneier pg. 22 ¶7 software run on operating system in a computer – processor and memory are inherent), hereinafter referred to as method, for establishing trust between a first user device (Schneier pg. 22 ¶7 a computer; pg. 60 last ¶ Bob) and a second user device (Schneier pg. 22 ¶7 a computer; pg. 60 last ¶ Alice; pg. 60 last ¶ - pg. 61 ¶ 1 using public-key cryptography for secure distribution of a key), comprising:	sending, from the first user device to the second device, a first public key (Schneier pg. 60 last ¶ 1. Bob sends Alice his public key);	receiving, from the second device, a second public key (Schneier pg. 64 last ¶ 4. Bob decrypts the signed hash with Alice’s public key – Bob using Alice’s public key requires Bob acquiring Alice’s public key; pg. 60 last ¶ 1. showing transmission of public key between individuals);	receiving, from the second device, an encrypted encryption key, the encryption key having been encrypted with the first public key (Schneier pg. 60 last ¶ 2. Alice generates session key and encrypts it with Bob’s public key, and sends it to Bob);	decrypting, by the first user device, the encrypted encryption key using a first private key (Schneier pg. 60 last ¶ 3. Bob decrypts Alice’s message using his private key to recover the session key);	hashing the decrypted encryption key (Schneier pg. 64 last ¶ 4. Bob produces a one-way hash of the document that Alice sent);	receiving, from the second device, an encrypted hash of the encrypted encryption key, the encrypted hash having been encrypted with a second private key (Schneier pg. 65 last ¶ 1. Alice produces a one-way hash of a document, 2. Alice encrypts the hash with her private key, 3. Alice sends the signed hash to Bob);	decrypting the encrypted hash using the second public key (Schneier pg. 64 last ¶ 4. decrypts the signed hash with Alice’s public key);	comparing the hash of the decrypted encryption key and the decrypted hash (Schneier pg. 64 last ¶ 4. If the signed hash matches the hash generated, the signature is valid); and	in an instance where the hash of the decrypted encryption key matches the decrypted hash, determining that the second device is a trusted device (Schneier pg. 64 last ¶ 4. If the signed hash matches the hash generated, the signature is valid).
As to claim 2, 9 and 16, Schneier discloses the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein the first public key includes a first digital signature, and the second public key includes a second digital signature (Schneier pg. 188 ¶1-4 public-key certificates signed by trusted certification authority (CA); pg. 188 last ¶ CA that both parties trust).
As to claims 7 and 14, Schneier discloses the invention as claimed as described in claims 1 and 8, respectively, including wherein	the first public key is paired to the first private key (Schneier pg. 59 ¶3 public-key cryptography – only private key can decrypt public key encryption and vice versa),	the second public key is paired to the second private key (Schneier pg. 59 ¶3 public-key cryptography – only private key can decrypt public key encryption and vice versa),	the first private key is stored on the first user device (Schneier pg. 184 ¶9 private key should never appear outside the encryption device), and	the second private key is stored on the second user device (Schneier pg. 184 ¶9 private key should never appear outside the encryption device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneier, Bruce “Applied Cryptography: Protocols, Algorithms and Source Code in C. Wiley”, 2015, hereinafter referred to as Schneier, in view of Brown et al. (US 20100211795 A1), published Aug. 19, 2010. 
As to claims 3, 10 and 17, Schneier substantially discloses the invention as claimed as described in claims 2, 9 and 16, respectively, including further comprising verifying the second digital signature based on the certificate authority (Schneier pg. 188 ¶1 check signature of CA; pg. 188 last ¶ CA that both parties trust).	Schneier fails to explicitly disclose verifying the second digital signature based on the first and second digital signatures both having the same certificate authority.	Brown describes a method for verifying the digital signature on a certificate.	With this in mind, Brown discloses verifying the second digital signature based on the first and second digital signatures both having the same certificate authority (Brown [0007] verify first digital signature of a certificate using public key of issuer, storing the public key used, determining that a second digital signature is valid if a second public key is the same as the first public key (i.e. indicating signed by same CA)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the certificate signature verification of Brown with the certificate verification of Schneier, such that a comparison is made to determine if the certificate authorities are the same, as it would advantageously allow for more efficient verification of digital signatures on certificates (Brown [0079]).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneier, Bruce “Applied Cryptography: Protocols, Algorithms and Source Code in C. Wiley”, 2015, hereinafter referred to as Schneier, in view of Brown et al. (US 20100211795 A1), published Aug. 19, 2010, in view of Mistry (US 2018/0145971 A1), published May 24, 2018.
As to claims 4, 11 and 18, Schneier and Brown substantially disclose the invention as claimed as described in claims 3, 10 and 17, respectively, failing, however, to explicitly disclose wherein the certificate authority is part of a Unified Endpoint Management system to which the first and second user devices are both enrolled.	Mistry describes mobile devices using a shared digital certificate for different managed enterprise applications.	With this in mind, Mistry discloses wherein the certificate authority is part of a Unified Endpoint Management system to which the first and second user devices are both enrolled (Mistry [0066] enterprise mobility management (EMM) server issues client certificates; [0077] EMM enrolled mobile device uses stored digital certificate to send encrypted data to one or more other enrolled computing devices).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the deployment of an EMM server of Mistry with the certificate authority role of Schneier and Brown, such that the EMM server supports the validation of digital certificates of user devices, as it would advantageously assist in the management and control of remote access to resources (Mistry [0003]).
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneier, Bruce “Applied Cryptography: Protocols, Algorithms and Source Code in C. Wiley”, 2015, hereinafter referred to as Schneier, in view of Schrader et al. (US 6,772,341 B1), issued Aug. 3, 2004.
As to claims 5, 12 and 19, Schneier substantially discloses the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein the decrypted encryption key is hashed (Schneier pg. 64 last ¶ 4. Bob produces a one-way hash of the document that Alice sent).	Schneier fails to explicitly disclose a hash function provided by a trusted entity.	Schrader describes a method for presentation of public key cryptographic standard (PKCS) signed-data objects.	With this in mind, Schrader discloses a hash function provided by a trusted entity (Schrader c. 8 ll. 18-24 certificate authority hashing algorithm registered with international standards organization (ISO) used for signing).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the providing of a hash function of Schrader with the key/trust establishment process of Schneier, such that the hashing algorithm used is registered with a trusted entity, as it would advantageously provide assurances to the interoperability of the algorithm in heterogenous environments (Schrader c. 3 ll. 31-39).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneier, Bruce “Applied Cryptography: Protocols, Algorithms and Source Code in C. Wiley”, 2015, hereinafter referred to as Schneier, in view of Schrader et al. (US 6,772,341 B1), issued Aug. 3, 2004, in view of Berengoltz et al. (US 2016/0011990 A1), published Jan. 14, 2016.
As to claims 6, 13 and 20, Schneier and Schrader substantially disclose the invention as claimed as described in claims 5, 12 and 19, respectively, failing, however, to explicitly disclose wherein the hash function is assigned to an organizational group to which both the first and second user devices belong.	Berengoltz describes a system for conflict-free cloud storage encryption.	With this in mind, Berengoltz discloses a hash function is assigned to an organizational group to which both the first and second user devices belong (Berengoltz [0035] hash function known to all devices in an organization).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encryption system of Berengoltz with the key/trust establishment of Schneier and Schrader, such that the hash function used is assigned to an organization group, as it would advantageously provide conflict-free security for an organization’s shared storage platform (Berengoltz [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
White et al. (US 2020/0351260 A1) is related to a UEM in association with a certificate authority.
Saluja et al. (US 11,411,816 B1), issued Aug. 9, 2022 is related to a UEM server generating and authenticating certificates for users.
Takahashi (US 2002/0191783 A1) is related to one-way hash algorithms.
Casper et al. (US 2011/0276806 A1) is related to company specific hashing algorithms.
Giura (US 2018/0013547 A1) is related to enterprise specific hash functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492